In The
                                    Court of Appeals
                           Seventh District of Texas at Amarillo

                                           No. 07-15-00214-CR


                          CHRISTIAN AURELIO URRUTIA, APPELLANT

                                                     V.

                                 THE STATE OF TEXAS, APPELLEE

                                On Appeal from the 47th District Court
                                        Randall County, Texas
                   Trial Court No. 24,177-A, Honorable Richard Dambold, Presiding

                                          September 10, 2015

                                   MEMORANDUM OPINION
                      Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

         Appellant, Christian Aurelio Urrutia, appeals an order modifying the terms of his

community supervision.1 We dismiss the appeal for want of jurisdiction.

         The State moved to dismiss this appeal for want of jurisdiction because the

modification order is not a judgment of guilt or an appealable order. See TEX. R. APP. P.

25.2(a)(2). Appellant filed a response and concurs with the State’s motion.



         1
             On April 28, 2015, the trial court entered a Continuation and Modification Special Conditions
order.
       It has long been held that an order modifying the conditions of community

supervision is not an appealable order. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex.

Crim. App. 1977); accord, Borner v. State, No. 05-15-00465-CR, 2015 Tex. App. LEXIS

7495, at *1 (Tex. App.—Dallas July 21, 2015, no pet. h.) (stating the same).

       Accordingly, we grant the State’s motion to dismiss and dismiss the appeal for

lack of jurisdiction.

                                                             Brian Quinn
                                                             Chief Justice


       Do not publish.




                                           2